Citation Nr: 1421390	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-00 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cervical degenerative disc disease with disc herniation, claimed as residuals of a neck injury (neck disorder).

4.  Entitlement to service connection for headaches claimed as secondary to a neck injury.

5.  Entitlement to service connection for bilateral shoulder condition claimed as secondary to a neck injury.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

7.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

8.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.

9.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure.

10.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to January 1970 and March 1971 to December 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from two rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio dated in October 2008 and February 2009.  

The Veteran was also scheduled for a video hearing in March 2013 but he did not appear.  VA regulations provide that if the Veteran fails to appear for a scheduled hearing, then the case will proceed as though the request for hearing had been withdrawn.  38 C.F.R. § 20.705.
These issues were previously before the Board in May 2013, and were remanded for further development.  Specifically, the Board requested additional VA examinations be provided and the Veteran's service personnel records be obtained.  All these requested actions were completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for anxiety and depression as entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
	
This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current hearing loss did not begin during, or was otherwise caused by, his active service.  

2.  The Veteran's current tinnitus did not begin during, or was otherwise caused by, his active service.  

3.  The Veteran's current neck disorder did not begin during, or was otherwise caused by, his active service.  

4.  The Veteran does not have a current headache disorder.
5.  The Veteran does not have a current bilateral shoulder disorder.

6.  The Veteran was not exposed to herbicides during his active service.

7.  The Veteran's current diabetes mellitus did not begin during, or was otherwise caused by, his active service.

8.  The Veteran's peripheral neuropathy of the lower extremities did not begin during, or was otherwise caused by, his active service.  

9.  The Veteran's peripheral neuropathy of the upper extremities did not begin during, or was otherwise caused by, his active service.  

10.  The Veteran's current erectile dysfunction did not begin during, or was otherwise caused by, his active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a neck disorder have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for headaches have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

5.  The criteria for service connection for a bilateral shoulder disorder have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

6.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

7.  The criteria for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

8.  The criteria for service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

9.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for several disorders.  In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition





Hearing Loss and Tinnitus

The Veteran is currently seeking service connection for bilateral hearing loss and tinnitus, which he believes are the result of noise exposure while in the Air Force.  The Veteran's DD-214 reflects he served as an airplane maintenance specialist.  Therefore, the Board acknowledges that the Veteran was exposed to very loud noises while in service, including aircraft noise.  38 U.S.C.A. § 1154(a).  However, noise exposure in the military alone is not sufficient grounds for service connection.  Rather, the military noise exposure must cause hearing loss and/or tinnitus.

The Board will first consider whether service connection for hearing loss and tinnitus is warranted based on continuity of symptomatology, that is whether symptoms of either condition began in service.  Service treatment records were reviewed, but fail to describe any complaints of, or any treatment for, any hearing difficulty or ringing in his ears while the Veteran was in service.  However, because he was routinely exposed to loud noises, the Veteran was provided with several audiograms while in service.  The results of these tests are summarized in the charts below, with pure tone threshold recorded in decibels.

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-the American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  

May 1966



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
0
LEFT
20
15
5
5
15


August 1966



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
-5
LEFT
5
0
0
0
-5

April 1974



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
10
5
0
0
5

July 1974



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
10
5
0
0
5

Under the regulations, hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court of Appeals for Veterans Claims (Court) has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss." Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Therefore, the Board finds review of all the audiograms given to the Veteran while he was in service reflects he had normal hearing acuity.  As such, the Board finds the evidence of record does not establish the Veteran began to experience hearing loss during active service.  Additionally, the Veteran did not make any complaint of a ringing in his ears during active service.  Therefore, the medical evidence does not establish his tinnitus began during service.

The regulations also provide that where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensioneural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  As such, in order for the Veteran to establish service connection for sensioneural hearing loss on a presumptive basis the evidence must establish he experienced characteristic manifestations within one year. 

However, review of the record also reveals an additional audiogram was performed by the military after the Veteran's active service in August 1981, while he served in the reserves.  The results of this audiogram is summarized in the chart below, with pure threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
10
5
5
0
5

The results of this audiogram reflects that in 1981, more than five years after his separation from active military service, the Veteran's hearing acuity was still normal.  In addition, on the accompanying report of medical history the Veteran also indicated he did not have any ear, nose or throat trouble, providing evidence against the claim he was experiencing the symptoms of hearing loss or tinnitus at that time.  Therefore, the Board finds the evidence does not establish the Veteran developed hearing loss or tinnitus shortly after service, and is therefore not entitled to service connection for hearing loss on a presumptive basis.
In addition, the record does not contain evidence that the Veteran made any complaint of, or sought any treatment for, hearing loss or tinnitus until he filed this claim in May 2008, more than three decades after his separation from active duty service.  Instead, during his December 2013 examination the Veteran estimated his tinnitus began only seven or eight years ago, or more than thirty years after his separation from service.  

Finally, the Veteran was provided with a VA examination in December 2013.  The examiner reviewed the Veteran's claim file, as well as personally interviewed and examined the Veteran.  Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
45
45
LEFT
25
25
25
35
35

The physician also administered the Maryland CNC word list pursuant to VA regulations, and specifically opined the use of this test was appropriate for the Veteran.  See 38 C.F.R. § 4.85.  The Veteran attained a 98 percent score in his right ear and a 94 percent score in his left ear.

The examiner opined the Veteran had some sensorineural hearing loss, which had some impact on his ordinary conditions of daily life.  The Veteran reported difficulties hearing the phone, television, radio, and people, especially in crowded situations.   As discussed above, he also described experiencing intermittent tinnitus which began seven or eight years earlier.  

The examiner considered the Veteran's history of military noise exposure, including exposure to the noise of engines and tools as an aircraft mechanic.  However, he also noted the Veteran had post-service occupational noise exposure for ten years in a warehouse without the use of hearing protection.  Based on all the foregoing, the examiner opined the Veteran's hearing loss was less likely than not caused by or a result of his military noise exposure.  The examiner explained that both the Veteran's separation audiogram from July 1974 and post-service audiogram from September 1981 each revealed he had normal hearing, and there was no standard threshold shift indicative of noise injury demonstrated in either testing.  The examiner also stated there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after the noise exposure.  Similarly, he also opined the Veteran's current tinnitus was not caused by or related to his active service as tinnitus is consistent with hearing loss, which was not demonstrated during or shortly after service.  

Based on the foregoing, the Board finds the evidence does not establish the Veteran's current hearing loss and tinnitus either began during, or was otherwise caused by, his active service.  The Veteran's hearing acuity was normal during and shortly after service, and he made no complaint of tinnitus during that period.  Instead, the Veteran estimated his tinnitus began more than thirty years after his separation from service.  Finally, the medical opinion evidence suggests the Veteran's current hearing loss and tinnitus were not caused by, or related to, his active service.  Therefore, the claims for entitlement to service connection for hearing loss and tinnitus are denied.   

Residuals of Neck Injury

The Veteran is also seeking service connection for residuals of an in-service neck injury, including a current neck disorder, headaches, and a bilateral shoulder disorder.  

In a December 2009 written notice of disagreement, the Veteran described that the wings of planes he worked on became very slippery while wet and he fell off these wings from an estimated height of eight to ten feet on several occasions during service.  He specifically described one fall while in Germany when he landed on ice and snow.  He also pulled heavy equipment as part of his job, and asserted all of these in-service events lead to his current neck disorder.  

As a lay person, the Veteran is competent to report what comes to him through his senses, such as falling off a plane during service and currently experiencing neck pain.  However, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his current neck pain resulting from active service in the late 1960s and early 1970s.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Service treatment records were reviewed and reflect that in September 1974 the Veteran sought medical treatment after experiencing a painful neck every day, at about 10:30-11:00, for two weeks.  The medical professional diagnosed a tension muscle spasm, and advised the Veteran to treat his disorder with rest and relaxation.  He also gave the Veteran pain medication.  The Veteran did not seek any follow-up treatment during service.

At a medical examination for his entrance into the reserves in September 1981, the Veteran's spine and other musculoskeletal were noted to be in normal condition.  In the accompanying report of medical history the Veteran stated "I am in good health" and specifically denied experiencing any recurrent back pain or painful joints.  Therefore, there is no evidence the Veteran experienced chronic neck pain after September 1974, including the report from the September 1981 examination.

Medical records do not reflect the Veteran sought any medical treatment for any neck pain or other residuals of a neck injury for several years after his separation from service.  Instead, the earlier post-service treatment record relating to his neck is the report of a MRI from July 2003.  The reviewing medical professional noted the Veteran had normal alignment of the neck with mild degenerative changes at C3-4, moderately large disc extrusion at C4-5, and associated osteophytes extending more to right at C6-7.  No opinion was provided as to the etiology or onset of the reported condition.

In December 2013, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's electronic claims file, and personally interviewed and examined the Veteran.  The examiner indicated the Veteran was diagnosed with cervical degenerative disc disease in 2004.  The Veteran reported his neck started bothering him after his service, but he also related a 2008 fall on stairs which lead to neck pain and numbness, tingling, and pain in his hands.  The Veteran estimated his current neck pain was a severity level of six or seven out of ten.  Diagnostic testing revealed limitation of motion in the Veteran's neck.  

The examiner opined the Veteran's current cervical spine disease was less likely than not caused by his active service.  The examiner explained that while the Veteran reported daily neck pain in September 1974, there are no documented complaints of neck pain for several decades after that time.  Furthermore, the examination from September 1981 did not document any signs, symptoms, or diagnosis of a neck disorder.  Instead, the Veteran did not receive a diagnosis of cervical degenerative disc disease with herniation until 2004.  Therefore, the examiner concluded, there is no evidence in medical records supporting a nexus between his current neck condition and his active service.

Accordingly, the evidence does not establish the Veteran's current neck disorder began during, or was otherwise caused by, his active service.  Although he complained of neck pain during service, he was diagnosed with muscle strain, and did not again complain of ongoing pain.  Additionally, the examination from 1981 did not reveal any neck pain or other symptoms.  Finally, the VA examiner opined the Veteran's current neck condition was not related to his active service.  Based on all the foregoing, service connection for a neck disorder is denied.

Because service connection for a neck disorder is not established, the Veteran's alleged headaches and bilateral shoulder condition cannot be service connected to a non-service connected disorder.  

Moreover, the evidence does not establish the Veteran has a current headache or bilateral shoulder disorder.  The Veteran denied experiencing headaches or any shoulder problems during the December 2013 examination, and the examiner specifically opined the Veteran did not have any current headache disorder.  Because there are no current disabilities upon which service connection could be granted, these claims for service connection are also denied.



Residuals of Herbicide Exposure

The Veteran is also seeking service connection for diabetes mellitus type II (DM-II), neuropathy of both arms and both legs, and erectile dysfunction, all claimed as secondary to his exposure to herbicides, including Agent Orange, during active service.

Service treatment records were reviewed and do not reflect the Veteran made any complaint of, or sought any treatment for, any of these disorders during active service.  Accordingly, direct service connection is not established.

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus and other degrees of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

However, there is no lay or medical evidence establishing the Veteran was diagnosed with DM-II or neuropathy within one year from his separation from service.  Accordingly, presumptive service connection for certain chronic diseases is also not established.

Finally, VA regulations provide that if the Veteran was exposed to herbicide agents and develops certain diseases listed at 38 C.F.R. § 3.309(e) manifest to 10 percent or more at any time after service, the disease shall be presumed to have been incurred in or aggravated by service.  38 C.F.R. § 3.307.  The list at 38 C.F.R. § 3.309(e) includes diabetes mellitus type II and peripheral neuropathy.  In addition, post-service treatment records from December 2001 and March 2008 reflect the Veteran has diabetes mellitus type II.  As such, if the Veteran was exposed to herbicides during service, his diabetes mellitus type II and peripheral neuropathy may be presumed connected to his military service.  

Review of the Veteran's service treatment records establish he served in Thailand at the Takhli Royal Thai Air Force Base during the Vietnam era.  Takhli is included on the list at M21-1MR Part IV, Subpart ii, Chapter 2, Section C, paragraph 10.q of bases at which herbicides were used near the fenced-in perimeters of the base.  As such, exposure to herbicides is presumed if the Veteran served along the perimeter of Takhli.

The Veteran's service personnel records were reviewed and do not establish the Veteran served along the perimeter of Takhli Royal Thai Air Force Base during his service in Thailand.  His DD-214 reflects he served as a jet aircraft maintenance specialist.  These duties did not, therefore, place him near the perimeter.  Additionally, the Veteran has not provided any competent lay testimony that he served along the perimeter while stationed at Takhli.  Therefore, although the Veteran served on a Thai base where herbicides were used near the fenced-in perimeters, the evidence does not establish he served along the perimeter, and presumptive exposure to herbicides is not established.

Additionally, the evidence does not establish, and the Veteran has not asserted, that he was otherwise directly exposed to herbicides.  Because the evidence does not establish he was presumptively or directly exposed to herbicides, presumptive service connection based on herbicide exposure is not established.

Finally, peripheral neuropathy and erectile dysfunction are frequently claimed as secondary to diabetes mellitus type II.  Although the Veteran currently has diabetes, his diabetes is not service-connected.  Therefore, any resulting peripheral neuropathy and erectile dysfunction cannot be service connected secondary to non-service connected diabetes mellitus type II.

Based on all of the foregoing, service connection for the Veteran's claimed residuals of herbicide exposure, including diabetes mellitus type II, peripheral neuropathy, and erectile dysfunction, are not established.  The evidence does not establish any of these conditions began during, or were otherwise caused by, his active service, so direct service connection is not established.  The evidence also does not establish the Veteran developed diabetes within one year from his separation from active service, so presumptive service connection for a chronic disease is not established.  Finally, the evidence does not establish the Veteran was exposed to herbicides during active service, so presumptive service connection based on herbicide exposure is not established.  Accordingly, service connection for diabetes mellitus type II, peripheral neuropathy of bilateral arms and legs, and erectile dysfunction are denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letter dated in June 2008 which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  These letters also informed the Veteran how disability ratings and effective dates were established, and was provided prior to the initial adjudication of the claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and personnel records, and post-service private and VA medical records have all been obtained.  

Additionally, the Veteran was also scheduled for a video hearing in March 2013 but he did not appear.  VA regulations provide that if the Veteran fails to appear for a scheduled hearing, then the case will proceed as though the request for hearing had been withdrawn.  38 C.F.R. § 20.705.  Accordingly, no hearing was required.  

The Veteran was also provided with a VA examination regarding his appeals for hearing loss, tinnitus, a neck disorder, headaches, and a bilateral shoulder disorder.  The reports of these examinations have been associated with the claims file.  These examiners were thorough and adequate, and provided a sound basis upon which to base a decision with regard to these appeals.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative have voiced any issues with the adequacy of these examinations.

The Board acknowledges the Veteran was not provided with an examination regarding his appeals for diabetes mellitus, type II, peripheral neuropathy of bilateral arms and legs, and erectile dysfunction.  Under VA regulations, an examination is required when there is evidence of a current disability, evidence of an in-service event, and an indication the current disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, regarding these appeals, there is no evidence the Veteran's current diabetes mellitus, neuropathy, or erectile dysfunction were related to his active service, as discussed above.  Accordingly, no VA examination was required regarding these appeals.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for hearing loss, tinnitus, a neck disorder, headaches, a bilateral shoulder disorder, diabetes mellitus type II, neuropathy of bilateral legs and arms, and erectile dysfunction are all denied.


REMAND

The Veteran is also seeking service connection for an acquired psychiatric disorder.  He was provided with a VA examination regarding this disorder in December 2013.  Although the VA examiner was unable to review the Veteran's electronic claims file, in January 2014 the AMC medical officer reviewed the Veteran's claims folder and provided an addendum negative nexus opinion.  However, although the AMC medical officer indicated he reviewed the Veteran's full claims file, he did not address the 'buddy statements' from three separate individuals who each competently described a change in the Veteran's personality and behavior during and after his active service.  Because the VA nexus opinion did not address this competent evidence in support of the Veteran's appeal, additional remand for an addendum opinion addressing this evidence is required.  

Accordingly, the case is REMANDED for the following action:

1.  Return the full claims file to the 2014 AMC medical examiner, if available.  If the same examiner is no longer available, obtain an addendum opinion from a similarly qualified medical professional.    

The complete claims file must be made available to the examiner for review, and a complete rationale should be provided for all opinions expressed.

Consistently with the factual history, the examiner should provide an opinion as to the following question:  

Is it as likely as not (50 percent or greater) that the Veteran's currently psychiatric disorder was caused by his active service?

In answering this question, the examiner should specifically address the three competent 'buddy' statements referencing a change in the Veteran's behavior and personality during and after service.  

2.  Then, readjudicate the appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


